Citation Nr: 0916410	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-17 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
scars of the chin and left ear canal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 
1990.

In June 2004, the RO, in pertinent part, increased the rating 
for service-connected scars of the Veteran's chin and left 
ear canal from zero to 10 percent, effective from April 13, 
2004.  The Veteran appealed to the Board of Veterans' Appeals 
(Board), challenging the assigned evaluation.  In February 
2008, the Board remanded the matter for additional 
development.

When this case was previously before the Board in February 
2008, the Board referred to the RO the matter of the 
Veteran's entitlement to service connection for six "divot" 
scars circling the skull and another scar in the region of 
the top frontal skull.  Inasmuch as it does not appear that 
any action has been taken on that matter, it is again 
referred to the RO.

For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
Veteran if further action is required on his part.


REMAND

When this case was remanded in February 2008, the Board 
requested, among other things, that the agency of original 
jurisdiction (AOJ) review the record and ensure compliance 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)), including the 
requirements set out by the United States Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Thereafter, the Veteran was to be 
afforded a VA examination for purposes of evaluating the 
service-connected scars of his chin and left ear canal.  The 
examiner was to provide a full description of the scars 
(including, in part, a description of any limitation of 
function occasioned by the scars, and whether the scars were 
painful on examination); take color photographs; identify the 
scars in the photographs; and associate the photographs with 
the claims file.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note 3 (2008) (requiring that unretouched color 
photographs be taken into consideration when evaluating scars 
for disfigurement).  The claim was to then be readjudicated 
on the merits.

Unfortunately, the requested development has not been 
completed.  Although the AOJ (apparently) identified a VCAA 
notice deficiency in the case, and sent the Veteran a new 
notice letter in May 2008, the new letter did not inform the 
Veteran that, in order to substantiate his claim, he needed 
to provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect that worsening of his disability has 
on his daily life, as required by the Court in Vazquez-
Flores.  The report of the requested VA examination, dated in 
November 2008, contains no objective findings relative to the 
service-connected scar of the left ear canal.  (Although the 
Veteran reported during the examination that there had been 
"no laceration of the ear," his service treatment records 
show that a laceration of the external canal of the ear was 
suspected in service (though not well visualized), and 
service connection for a scar in that area has already been 
established.)  Nor were any photographs taken.  In addition, 
although the report of examination indicated that the 
Veteran's chin scar was tender on examination and interfered 
with function (more specifically, drinking), the supplemental 
statement of the case (SSOC), representing the AOJ's 
readjudication of the claim, contained no real discussion 
with respect to the Veteran's potential entitlement to 
separate evaluations for disfigurement, pain, and/or loss of 
function.  See, e.g., Esteban v. Brown, 6 Vet. App. 259 
(1994).  Indeed, the Veteran has never in any document been 
apprised of the criteria applicable to evaluation of scars on 
bases other than disfigurement.  See, e.g., 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should contain all of 
the information required by Vazquez-Flores 
including, but not limited to, notice that, 
in order to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
disability and the effect that worsening has 
on his employment and daily life.  The 
Veteran should be given a reasonable 
opportunity to respond to the notice, and 
any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an examination for purposes of 
evaluating the service-connected scars of 
his chin and left ear canal.  After 
reviewing the claims file, examining the 
Veteran, and conducting any testing deemed 
necessary, the examiner should photograph 
and carefully measure (in terms of both 
length and width) the service-connected 
scars of the Veteran's chin and left ear 
canal.  The examiner should indicate, with 
respect to each of those scars, whether the 
scar is deep (i.e., associated with 
underlying soft tissue damage) or 
superficial (i.e., not associated with 
underlying soft tissue damage); whether it 
is unstable (i.e., whether there is frequent 
loss of covering of skin over the scar); 
whether it is painful on examination; 
whether it is elevated or depressed on 
palpation; whether it is adherent to 
underlying tissue; and whether it is 
causative of limitation of function.  If the 
service-connected chin scar causes 
limitation of mastication (as was suggested 
on examination in November 2008), the 
examiner should report the degree to which, 
if any, the scar interferes with normal 
motion of the temporomandibular 
articulation, in terms of millimeters of 
restriction of the inter-incisal range, and 
should offer an opinion as to whether any 
noted limitation of function is most closely 
analogous, in terms of symptomatology and 
functions affected, to (a) slight, 
(b) moderate, or (c) severe nonunion of the 
mandible, or to malunion of the mandible 
with (a) slight, (b) moderate, or (c) severe 
displacement.  The examiner should also 
indicate whether the service-connected scars 
of the chin and left ear canal result in 
hypo- or hyper-pigmentation of skin in an 
area exceeding six square inches; whether 
they result in abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; whether 
there is associated visible or palpable 
tissue loss and, if so, whether underlying 
soft tissue is missing in an area exceeding 
six square inches; whether skin in the area 
of the scars is indurated and inflexible in 
an area exceeding six square inches; and 
whether there is either gross distortion or 
asymmetry of the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips as a result of those two 
scars.  In order to ensure that the current 
description of scars is as complete as 
possible, the examiner should cross-
reference the findings contained in reports 
of prior VA examinations conducted in May 
2004 and November 2008.  If no scar can be 
visualized in the left ear canal, that fact 
should be specifically noted.  A complete 
rationale for all opinions should be 
provided.

3.  Thereafter, take adjudicatory action on 
the Veteran's claim.  In so doing, consider, 
among things, whether separate evaluations 
are warranted for disfigurement, pain, 
and/or loss of function attributable to 
either scar.  See, e.g., Esteban, supra.  
Also consider whether "staged" ratings are 
warranted, pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any benefit 
sought remains denied, furnish an SSOC to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 
7805 and 38 C.F.R. § 4.150, Diagnostic Codes 
9903, 9904, and 9905.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

